DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 12/11/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant did not provide a copy of the following non-patent literature publication listed
on IDS: Markman et al., Three-dimensional object visualization and detection in low light illumination using integral imaging, Optic Letters, Vol. 42, No. 16, August 15, 2017, Pages 3068-3071.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: object recognition system 250 (page 8, lines 21-22; page 9, lines 2, 5 and 21; page 12, line 14), Fig. 2(d)-(f) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Specification
The disclosure is objected to because of the following informalities:
On page 7, line 4, “Ri 120” should read “Ri in 120”;
On page 9, lines 23 and 25, “225” should read “235”;
On page 10, lines 7 and 8, “300” should read “200”;
On page 16, line 12, “scanner” should be “reader” as shown in Fig. 7;
On page 18, line 3, “objects the one” should be “objects in the one”;
On page 18, line 6, “implementing” should read “implemented”;
On page 18, line 19, “900” should read “902”;
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 12-13, 16-17, 22-23, 25, 27, 30, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Javidi et al. (U.S. Patent No.  20090160985), hereinafter Javidi ‘985, in view of Stern et al. (Adrian Stern, Doron Aloni, and Bahram Javidi, Experiments With Three-Dimensional Integral Imaging Under Low light Levels, IEEE Photonics Journal, Vol. 4, No. 4, Page 1188-1195, August 2012, DOI: 10.1109/JPHOT.2012.2205912), hereinafter Stern, and Trenholm et al. (U.S. Patent No.  20190138786), hereinafter Trenholm.
Regarding claim 1, Javidi ‘985 teaches an object recognition system (Fig. 1, Paragraph 0011, lines 1-3) operable in a range of illumination conditions including in low illumination conditions (Paragraph 0054, lines 1-6) using 3D integral imaging (Fig. 3, Page 18/23, Paragraph 0011, lines 2-5; Paragraph 0041, lines 1-4), the system comprising: one or more image capturing devices in communication with the computing system (processor, Page 18/23, Paragraph 0011, lines 1-7), the one or more image capturing devices  (CCD camera, Page 17/23, Paragraph 0011, line 3) configured to: capture a plurality of elemental images of a 3D scene (Fig. 2, Page 17/23, Paragraph 0011, lines 3-4; Paragraph 0026, lines 1-7; Paragraph 0036, lines 1-2), the 3D scene including one or more objects (3D object, Fig. 2, Paragraph 0053, lines 1-4); transmit the plurality of elemental images to the computing system (CCD camera 30 connected and 
Javidi ‘985 teaches all of the elements of the current invention as stated above, but did not explicitly disclose the one or more image capturing devices  configured to capture a plurality of elemental images of a 3D scene in low illumination conditions having low light flux; a system comprising a computing system including a database and hosting a deep learning engine, and an object detection application; wherein the computing system is configured to: retrieve a set of training data from the database; train the deep learning engine using the retrieved training data on at least one instance; wherein the computing system is further configured to: input the reconstructed and de-noised 3D scene in the object detection application to identify one or more regions of interest in the reconstructed and de-noised 3D scene; input the one or more regions of interest in the deep learning engine; and identify, via the deep learning engine that has been trained on the at least one instance, the one or more objects in the one or more regions of interest. 

 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Javidi ‘985 to incorporate the teachings of Stern to provide the one or more image capturing devices configured to capture a plurality of elemental images of a 3D scene in low illumination conditions having low light flux. One of ordinary skill in the art would have been motivated to make such combination because 3D objects captured under low illumination conditions will further help object detection in a challenging environment, as recognized by Stern.
Though Javidi ‘985 in view of Stern teaches all of the elements of the current invention as stated above, they fails to disclose a computing system including a database and hosting a deep learning engine, and an object detection application; wherein the computing system is configured to: retrieve a set of training data from the database; train the deep learning engine using the retrieved training data on at least one instance; wherein the computing system is further configured to: input the reconstructed and de-noised 3D scene in the object detection application to identify one or more regions of interest in the reconstructed and de-noised 3D scene; input the one or more regions of interest in the deep learning engine; and identify, via the deep learning engine that has been trained on the at least one instance, the one or more objects in the one or more regions of interest.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Javidi ‘985 in view of Stern to incorporate the teachings of Trenholm to provide a computing system 

Regarding claim 2, the combination of Javidi ‘985 in view of Stern and Trenholm teaches the system as claimed in claim 1, wherein the deep learning engine implements a Convolutional Neural Network (CNN) (Trenholm, Paragraph 0051, lines 1-3; Trenholm, Paragraph 0080).

Regarding claim 6, the combination of Javidi ‘985 in view of Stern and Trenholm teaches the system of claim 1, wherein the computing system is configured to implement a virtual pinhole array (Javidi ‘985, virtual pinhole array 50, Figures 1 and 3) for reconstructing the 3D scene (Javidi ‘985, Fig. 3, Paragraph 0036, lines 2-5).

Regarding claim 7, the combination of Javidi ‘985 in view of Stern and Trenholm teaches the system of claim 6, wherein the computing system is configured to reconstruct the 3D scene 

Regarding claim 8, the combination of Javidi ‘985 in view of Stern and Trenholm teaches the system as claimed in claim 1, wherein the one or more image capturing devices is one or more of a lenslett array (Javidi ‘985, Paragraph 0041, lines 1-4), an array of cameras (CCD camera, Javidi ‘985, Page 17/23, Paragraph 0011, lines 3-4), or a moving camera.

Regarding claim 12, the combination of Javidi ‘985 in view of Stern and Trenholm teaches the system as claimed in claim 1, wherein the image capturing devices operate in multiple bands across the electromagnetic spectrum (Javidi ‘985, Paragraph 0054, lines 3-11).

Regarding claim 13, the combination of Javidi ‘985 in view of Stern and Trenholm teaches the system as claimed in claim 12, wherein the image capturing devices operate in the visible spectrum and at least one additional spectrum selected from the group consisting of infrared, ultraviolet and x-ray, and combinations thereof (Javidi ‘985, Paragraph 0054, lines 3-11).



Regarding claims 17, 22-23, the rationale provided in the rejection of claims 1, 6-7 is incorporated herein. In addition, the system of claims 1, 6-7 corresponds to the method of claim 17, 22-23, and performs the steps disclosed herein.

Regarding claim 25, the combination of Javidi ‘985 in view of Stern and Trenholm teaches the method as claimed in claim 17, wherein capturing the plurality of elemental images of the 3D scene includes capturing elemental images of the 3D scene from different perspectives (Javidi ‘985, Paragraph 0026, lines 1-7).

Regarding claim 27, the combination of Javidi ‘985 in view of Stern and Trenholm teaches the method as claimed in claim 17, wherein identifying the one or more identified regions of interest includes identifying one or more regions of interest that include the one or more objects (Stern, Paragraph 0052, lines 3-5).



Regarding claim 33, the rationale provided in the rejection of claim 1 is incorporated herein. In addition, the system of claim 1 corresponds to the non-transitory computer readable memory medium of claim 33, and performs the steps disclosed herein.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Javidi ‘985 in view of Stern and Trenholm as applied to claim 2 above, and further in view of Luo (CN108985344A, the English language translation provided in foreign patent documents).
Regarding claim 3, the combination of Javidi ‘985 in view of Stern and Trenholm teaches the system of claim 2, wherein the training data includes (i) a set of elemental images including elemental images captured in various low illumination levels and having various low levels of low signal-to-noise ratio (SNR) (Stern, Section 2.2, Paragraph 1, line 1; Stern, elemental images captured under various low light illumination conditions having various low values of SNR, Section 3, Paragraph 1, lines 2-3; Section 3, Paragraph 2; Stern, Page 7/9, Paragraph 1). Though Javidi ‘985 in view of Stern and Trenholm teaches all of the elements of the current invention as 
Luo teaches image data augmentation by adding Gaussian noise (Page 6/16, Paragraph 11, lines 1-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Javidi ‘985 in view of Stern and Trenholm to incorporate the teachings of Luo to augment data by perturbing elemental images with Gaussian noise. One of ordinary skill in the art would have been motivated to make such combination because data augmentation using Gaussian noise increases the size of training set and improve the prediction accuracy of the neural network model.

Regarding claim 19, the rationale provided in the rejection of claims 2-3 is incorporated herein. In addition, the system of claims 2-3 corresponds to the method of claim 19, and performs the steps disclosed herein.

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Javidi ‘985 in view of Stern and Trenholm as applied to claim 1 above, and further in view of Chan et al. (Stanley Chan, Ramsin Khoshabeh, Kristofor Gibson, Philip Gill, and Truong Nguyen, An Augmented Lagrangian Method for Total Variation Video Restoration, IEEE transactions on image processing : a publication of the IEEE Signal Processing Society, Vol. 20, No. 11, Page 3097-3111, 2011, DOI: 10.1109/TIP.2011.2158229), hereinafter Chan.

Chan teaches an augmented Lagrangian method for total variation video restoration which minimizes a TV optimization problem and can restore motion-blurred video sequences (Section III – proposed algorithm, Pages 3099-3102).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Javidi ‘985 in view of Stern and Trenholm to incorporate the teachings of Chan to de-noise the reconstructed 3D scene by total-variation regularization using an augmented Lagrange approach. One of ordinary skill in the art would have been motivated to make such combination because de-noising video by using total-variation regularization using an augmented Lagrange method restores motion-blurred video sequences and improves the average peak signal-to-noise ratio (PSNR).

Regarding claim 21, the rationale provided in the rejection of claim 5 is incorporated herein. In addition, the system of claim 5 corresponds to the method of claim 21, and performs the steps disclosed herein.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Javidi ‘985 in view of Stern and Trenholm as applied to claim 17 above, and further in view of Javidi et al. (U.S. Patent No. 20160360186), hereinafter Javidi ‘0186.
Regarding claim 26, the combination of Javidi ‘985 in view of Stern and Trenholm teaches the method as claimed in claim 17, but did not explicitly disclose wherein capturing the plurality of elemental images of the 3D scene including the one or more objects includes capturing the plurality of elemental images of the 3D scene including at least one human face.
Javidi ‘0186 teaches a method for human action recognition wherein capturing the plurality of elemental images of the 3D scene including the one or more objects includes capturing the plurality of elemental images of the 3D scene including at least one human face (Paragraph 0007, lines 6-7; human face in a scene captured and reconstructed, Fig. 502 and Fig. 504, Paragraph 0041, lines 1-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Javidi ‘985 in view of Stern and Trenholm to incorporate the teachings of Javidi ‘0186 to capture the plurality of elemental images of the 3D scene including at least one human face. One of ordinary skill in the art would have been motivated to make such combination because capturing images of human face would further help object detection including face recognition.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Javidi ‘985 in view of Stern and Trenholm as applied to claim 17 above, and further in view of Gurgov (U.S. Patent No. 10419688).

Gurgov teaches an image capturing arrangement wherein the one or more objects in the 3D scene may be located any distance from the one or more imaging capturing devices provided the distance is within the field of view of the one or more imaging capturing devices (objects captured in the scene can be any distance from image capturing device provided that the object is in the field of view of the image capturing sensor, Page 5/7, Column 3, Paragraph 2, lines 1-10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Javidi ‘985 in view of Stern and Trenholm to incorporate the teachings of Gurgov to capture the plurality of elemental images of the 3D scene in which the one or more objects in the 3D scene may be located any distance from the one or more imaging capturing devices provided the distance is within the field of view of the one or more imaging capturing devices. One of ordinary skill in the art would have been motivated to make such combination because controlling the individual intensity of light at which each object of the scene is illuminated before the image is captured would reduce differences in object brightness considering that the amount of light .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. (Xia Zhao, Haihang Jia, Yingting Ni, A novel three-dimensional object detection with the modified You Only Look Once method, International Journal of Advanced Robotic Systems. March 2018. doi:10.1177/1729881418765) teach a novel three-dimensional object detection method to produce a 3D bounding box of an object based on a modified YOLO algorithm without de-noising 3D reconstructed object. Wang et al. (U.S. Patent No. 20180000441) teaches a medical imaging system for extracting blood vessels, which includes determining regions of interest in a reconstructed 2D/3D CT image, establishing a blood vessel model, and extracting blood vessels from the regions of interest based on the blood vessel model. Wang discloses that the blood vessel may be extracted using machine learning technique without obviously using deep learning model especially Convolutional Neural Network (CNN).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.Z./

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661